Citation Nr: 1337172	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  09-06 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a puncture wound, right hand with periarticular osteopenia and osteoarthritis, prior to November 23, 2011.

2.  Entitlement to a rating in excess of 50 percent for residuals of a puncture wound, right hand with periarticular osteopenia and osteoarthritis, since November 23, 2011.

3.  Entitlement to a compensable rating for bilateral hearing loss, prior to November 21, 2011.

4.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, since November 21, 2011.

5.  Entitlement to service connection for a low back disorder.

6.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a sprain of the right upper extremity.  

7.  Entitlement to service connection for a sprain of the right upper extremity, claimed as a shoulder and arm disorder.   

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to April 1960. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a June 2007 rating decision (increased rating puncture wound, service connection back pain, right upper extremity) on behalf of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California and a December 2007 rating decision (increased rating hearing loss) of the RO in Phoenix, Arizona.  The case is currently under the jurisdiction of the RO in San Diego, California.
  
Moreover, although the Veteran requested a BVA Travel Board Hearing in his January 2009 substantive appeal, in an August 2009 statement the Veteran indicated that his request for a hearing should be withdrawn.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased ratings for residuals of a puncture wound, right hand with periarticular osteopenia and osteoarthritis and bilateral hearing loss, and entitlement to service connection or a low back disorder and for a sprain of the right upper extremity, claimed as a shoulder and arm disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In a decision dated in January 1983, the RO denied the Veteran's claim for service connection for a recurrent right arm sprain based on the finding that a diagnosis was not of record. 

2.  Evidence received since the January 1983 rating decision relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for a sprain of the right upper extremity, claimed as a shoulder and arm disorder.   


CONCLUSIONS OF LAW

1.  The January 1983 rating decision that denied service connection for a recurrent right arm sprain is final.  38 U.S.C.A. § 7105 (West 2002),  38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a recurrent right arm sprain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and to Assist

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

Here, as the Veteran's claim for service connection for a sprain of the right upper extremity, is being reopened, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.  

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, VA must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

Historically, the Veteran initially filed a claim of entitlement to service connection for a sprain of the right upper extremity in October 1982.  In a January 1983 rating decision, the RO denied his claim essentially on the basis that the evidence of record did not demonstrate a diagnosis of a recurrent right arm sprain.  The Veteran did not appeal this decision, nor did he submit any additional evidence within a year of that decision. See Buie v. Shinseki, 24 Vet. App. 24 (2010). Thus, that decision became final one year later and represents the last final denial of the claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

The Veteran most recently filed a claim in August 2006.  A June 2007 rating decision denied his claim.  In a January 2009 statement of the case, the RO reopened and denied the Veteran's claim.  The Veteran appealed.  Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence added to the record since the January 1983 rating decision includes a November 1985 private treatment record reflecting a diagnosis of radiculopathy of the right arm.  Additionally a March 2012 private X-ray reflects moderate osteoarthritic changes of the right shoulder joint and mild degenerative changes of the right distal forearm and wrist.  The Board finds that the evidence submitted since the January 1983 RO decision is new in that it was not associated with the claims folder prior to the January 1983 RO decision and material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  A diagnosis of a right arm disorder has been presented.  Therefore, his service connection claim for a sprain of the right upper extremity will be reopened.  



ORDER

New and material evidence to reopen a claim of entitlement to service connection for a sprain of the right upper extremity has been received, to this extent, the appeal is granted.


REMAND

As noted above, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. The Board finds that additional development is required to satisfy VA's obligations under the VCAA.

Outstanding Records-  The Veteran indicated in a June 2012 statement that he had been seen at the VA Medical Center (VAMC) in Loma Linda in 2012.  A December 2012 VA Form 21-4142 reflects that he visited the Loma Linda VAMC on various dates, which appear to be in the year 2012.  A June 2012 statement of the case reflects that treatment records from the VAMC in Loma Linda, California dated from June 2009 to December 2011 were reviewed online as were records from the VAMC in Tucson, Arizona from June 2010 to September 2010.  A February 2013 rating decision reflects that treatment records from the VAMC in Loma Linda, California dated from January 2012 to February 2013 were electronically reviewed, as were treatment reports from the VAMC in Long Beach, California from February 2012 to March 2012.  A review of the Veteran's Virtual VA file only reflects treatment records dated between July 2008 and June 2010.  Records in the claims file or otherwise available to the Board are current through August 2007.  As such, it is apparent that there are outstanding records which are not currently available for review by the Board.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should obtain and associate with the claims file all outstanding VA records.

VA Examinations-  In-service treatment records reflect complaints of right arm and shoulder soreness in September 1959 following a fall.  Current treatment records reflect diagnoses of moderate osteoarthritic changes of the right shoulder joint and mild degenerative changes of the right distal forearm and wrist.  See March 2012 private treatment record.  

In determining whether a medical examination must be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on documentation of complaints of right arm and shoulder soreness in service and current treatment for his right arm, the Board finds that a remand of the claim of service connection for service connection for a sprain of the right upper extremity, claimed as a shoulder and arm disorder, is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon, 20 Vet. App. 79 (2006).

TDIU-  Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, although a February 2013 rating decision denied TDIU, the Veteran subsequently continued to maintain that his service-connected residuals of a puncture wound, right hand with periarticular osteopenia and osteoarthritis affects his ability to work.  See March 2013 Statement.  The Board therefore finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

The Board acknowledges that the Veteran is currently service connected for residuals of a puncture wound, right hand with periarticular osteopenia and osteoarthritis (50 percent), bilateral hearing loss (10 percent) and tinnitus (10 percent).  Thus, at the present time, the Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a).  Nevertheless, given the evidence of record demonstrating that the Veteran may be unemployable as a result of his service-connected disability, the Board has little choice but to remand this matter to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  

Regardless of whether or not the Veteran responds the AMC/RO must obtain any outstanding pertinent VA treatment records since August 2007.  All records from the Loma Linda, California, Tucson, Arizona, and Long Beach, California VAMCs should be obtained.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Following the development set forth in paragraph 1 of this Remand, schedule the Veteran for an examination to determine the nature and etiology of his sprain of the right upper extremity, claimed as a shoulder and arm disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current right arm/shoulder disorder, other than his hand, had its onset during the Veteran's active service or is otherwise causally related to his service, to include a September 1959 in-service fall.  

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinion without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  The Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

As a single medical opinion regarding the combined impact of all service-connected disabilities is not required, more than one examination to determine the effect of service-connected disability on the Veteran's ability to obtain or maintain employment may be conducted.  See Geib v. Shinseki, No. 2012-7164 (Fed. Cir. Oct. 29, 2013).

4.  Upon completion of the above, readjudicate the issues on appeal, to include a determination as to whether referral of the Veteran's TDIU claim to the appropriate department officials under 38 C.F.R. 
§ 4.16(b) for extraschedular consideration is warranted.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


